Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN202010431142.9 filed on 05/20/2020 and applicant has filed a certified copy of this Chinese application on 03/23/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “the second dive shaft” in line 10, “the first transmission device” in line 11, “the second transmission device” in line 12 and “the connecting shaft” in line 14.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of this examination “the second dive shaft” is interpreted to be --a second dive shaft--, “the connecting shaft” is interpreted to be --the connecting shaft”--, “the first transmission device” is interpreted to be --a first transmission device-- and “the second transmission device” is interpreted to be --a second transmission device--.
Claim 10 recites the limitation “the first transmission device” in line 4, “the second transmission device” in line 5, “the first rotating wheel” in line 3 and “the second rotating wheel” in line 4.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of this examination “the first transmission device” is interpreted to be --a first transmission device--, “the second transmission device” is interpreted to be --a second transmission device--, “the first rotating wheel” is interpreted to be --a first rotating wheel-- and “the second rotating wheel” is interpreted to be --a second rotating wheel--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yasaka et al. (US Publication No. 2018/0128540) hereinafter Yasaka.
Regarding claim 1, Yasaka teaches a lifting device, comprising: a drive (driving motor 221); a speed change gear device (speed change gear device comprises at least first and second gears 222, 223) arranged above the drive and configured to be rotatable by means of the drive (par. 0105); a transmission device (transmission device comprises at least the door plate 21, support 210, support plate 211 with two ends (each end connected to one arm 212) and guide plates 22) connected to the speed change gear device, wherein the speed change gear device is fixed to a side wall (side wall of door plate 21 of the transmission device) of the transmission device; and a lifting mechanism (support arms 212) fixed in the transmission device.
Regarding claim 2, Yasaka teaches the transmission device comprises: a first transmission device fixed to the speed change gear device; a second transmission device connected to the first transmission device via a connecting shaft (bridge connecting the 1st and 2nd transmission devices); and a safety device (safety device comprises at least 231) fixed in the first transmission device and the second transmission device, respectively.

Allowable Subject Matter
Claims 3, 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable due to dependency on allowable due to dependency on allowable claim 5 and claim 9 would be allowable due to dependency on allowable due to dependency on allowable claim 8.
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723